EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            Replace the Abstract with the following:
--In order to apply decorative effects to a multilayered coffee surface, particularly  a crema, a focused air jet for drawing or writing is contactlessly guided across the surface, wherein the air jet pressure at the action point is selected to overcome the surface tension of the multilayered surface and to produce swirls between the individual layers. To carry out this method, a wand is used as a writing implement, the wand containing a compressed air source and a switching element, and a small airflow tube (9, 15, 21) protruding from the housing (1, 10, 16) of the wand as a drawing- or writing nib. The compressed air source can also be a replaceable capsule (12) filled with compressed air. It is particularly effective if a blower (19) driven by a battery-powered electric motor (18) is accommodated in the housing (16) of the wand as a compressed air source. --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:           Examiner is in agreement with Applicant’s arguments set forth in the response filed 2/10/21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
February 25, 2021